Citation Nr: 0821072	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  04-03 252A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for peripheral vascular 
disease (PVD), claimed secondary to service-connected post-
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	John Stevens Berry, Esq.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1969.

This matter originally came to the Board of Veterans Appeals 
(Board) from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which, inter alia, denied service connection for 
PVD.  

In August 2005, August 2006, and June 2007, the Board 
remanded the matter to the RO for additional evidentiary 
development and due process considerations.  A review of the 
record indicates that the RO has complied with all remand 
instructions, to the extent necessary.  Stegall v. West, 11 
Vet. App. 268 (1998).  Neither the veteran nor his attorney 
has argued otherwise.  

The Board notes that the issues on appeal previously included 
entitlement to an initial rating in excess of 10 percent for 
irritable bowel syndrome (IBS)/gastroesophageal reflux 
disease (GERD), as well as service connection for 
hypertension and a heart condition.  These issues were denied 
by the Board in a June 2007 decision.  The only issue 
remaining on appeal is as set forth on the cover page of this 
decision.  


FINDING OF FACT

Peripheral vascular disease was not shown in service or for 
many years thereafter and the most probative evidence 
indicates that the veteran's current PVD is not causally 
related to his active service or any incident therein, nor is 
it causally related to or aggravated by any service-connected 
disability, including PTSD and diabetes mellitus.  




CONCLUSION OF LAW

Peripheral vascular disease was not incurred during active 
service, may not be presumed to have been incurred during 
service, and is not causally related to or aggravated by any 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007) and 
3.310 (effective prior to and after October 10, 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to Notify and Assist

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2007).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2007).  

These notice requirements apply to all five elements of a 
service connection claim:  veteran status; existence of a 
disability; a connection between the veteran's service and 
the disability; degree of disability; and the effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case, in a September 2003 letter issued prior to the 
initial decision on his claim, the RO notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim of service connection for PVD, and of what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  The letter also advised the 
veteran to submit or identify any additional evidence in 
support of his claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2007); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

While the letter discussed above did not include the 
additional elements delineated by the Court in 
Dingess/Hartman, in March 2006, the RO corrected this 
deficiency by issuing a letter to the veteran for the express 
purpose of satisfying the additional requirements imposed by 
the Court in Dingess/Hartman.  A supplemental VCAA letter was 
thereafter provided to the veteran in September 2006 
reiterating this information.  The RO thereafter reconsidered 
the veteran's claim, most recently in the August 2007 
Supplemental Statement of the Case.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006).  The veteran 
responded in an August 2007 statement that he had no further 
evidence to submit and asked that the Board proceed with 
consideration of his claim.  

For the reasons discussed above, the Board finds that VA has 
fulfilled its notification duties to the veteran to the 
extent necessary.  Again, neither the veteran nor his 
attorney has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  

In this case, the veteran's service medical and personnel 
records are on file, as are private and VA clinical records 
spanning more than three decades, from 1974 to July 2007.  
There is no indication of outstanding, available records and 
the veteran and his attorney have not argued otherwise.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2007).  Moreover, as delineated in detail below, the veteran 
has undergone numerous VA medical examinations in connection 
with his claim, most recently in July 2007.  These 
examinations have produced the necessary medical opinions.  
38 C.F.R. § 3.159(c)(4) (2007).  An additional VA medical 
examination and opinion is therefore not necessary.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its development 
and notification duties to the veteran.  A remand for 
additional notification or development would only result in 
unnecessarily delaying this matter with no benefit flowing to 
the veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Again, neither the veteran nor his attorney has 
argued otherwise.  


Background

The veteran's service medical records are negative for 
complaints or findings of peripheral vascular disease.  At 
his October 1969 military separation medical examination, the 
veteran's vascular system and extremities were normal.  On a 
report of medical history, the veteran denied all pertinent 
symptoms, including cramps in his legs.  

In June 1996, the veteran submitted an original application 
for VA compensation benefits, seeking service connection for 
numerous disabilities, including PTSD.  His application is 
silent for any mention of PVD, as is medical evidence 
received in support of those claims, spanning the period from 
1974 to 1995.  

In a March 1997 rating decision, the RO granted service 
connection for PTSD, effective June 17, 1996.

In August 2003, the veteran submitted several additional 
claims, including service connection for PVD.  He indicated 
that this PTSD had resulted in hypertension, which caused him 
to developed PVD.  

In support of his claim, the RO received private clinical 
records, dated from July to September 2003 showing treatment 
for hypertension.  In addition, the veteran complained of 
numbness and tingling in his feet.  The diagnosis was likely 
peripheral varicosities.  

The veteran underwent VA arteries examination in September 
2003, at which he reported that he had been diagnosed as 
having PVD approximately two years prior.  When asked why he 
thought his PVD was secondary to his hypertension, the 
veteran responded that "that is what the doctor told me, 
plus the smoking did not help any."  The examiner noted that 
the veteran had a significant smoking history, smoking 2 
packs daily for 34 years, although he had reportedly reduced 
his smoking three years ago.  After examining the veteran and 
reviewing the claims folder, the diagnosis was 
atherosclerotic PVD.  The examiner indicated that it was his 
opinion that the veteran's PVD was less likely than not due 
to his service-connected PTSD.  He noted that when he asked 
the veteran whether or not his symptoms of claudication or 
hypertension seemed to be made worse during symptomatic days 
of his PTSD, he did not provide specific information.  

VA clinical records, dated from September 2004 to March 2005 
show treatment for various conditions, including newly 
diagnosed diabetes mellitus, as well as hypertension and PVD.  
In October 2004, the veteran underwent stenting to the right 
and left common iliac arteries for PVD.

The veteran underwent VA medical examination in December 
2004, at which he reported that he had a history of 
hypertension beginning in approximately 1990.  The veteran 
indicated that he also had a long history of PVD, for which 
he had undergone bilateral stent placement in the lower 
extremities. The diagnoses included hypertension and PVD of 
the lower extremities.  

At a March 2005 VA medical examination, the veteran reported 
that he had been diagnosed as having hypertension at age 39 
and had been on blood pressure medication since that time.  
He also had PVD, status post stent placement in October 2004.  
The veteran indicated that as part of his preoperative 
evaluation for that surgery, he had undergone a cardiac 
nuclear study which showed a heart condition.  After 
examining the veteran and reviewing his claims folder, the 
examiner's diagnoses included abnormal nuclear cardiac 
studies demonstrating reduced left ventricular ejection 
fraction and resting EKG showing right bundle branch block, 
essential hypertension, and PVD.  The examiner asked the 
veteran why he thought his heart condition was secondary to 
his PTSD, and he responded that his depression and stress 
contributed to it.  He also noted that he had a negative 
family of heart disease.  After considering the evidence, the 
examiner indicted that it was his opinion that the veteran's 
current cardiac condition was less likely than not secondary 
to his PTSD.  He also noted that examiners at the VA medical 
facility were in concurrence that PTSD did not give rise to 
cardiac disease of the nature the veteran was experiencing.  
He further noted that the veteran was unable to provide 
specific comments to indicate any other temporal or 
sequential history suggestive that when he was having a 
particularly bad time with his PTSD symptomatology, his 
cardiac condition was aggravated.  

The Board observes that in a May 2005 rating decision, the RO 
granted service connection for diabetes mellitus, with early 
diabetic peripheral neuropathy of the hands and feet based on 
a presumption of exposure to herbicides in Vietnam.  

At a September 2005 VA medical examination, the veteran 
reported a history of PVD status post femoral arthrectomy and 
status post bilateral common iliac stents.  He also reported 
a history of carotid narrowing.  The examiner noted that the 
veteran had an underlying history of an approximately 75 pack 
year tobacco abuse, as well as diabetes, hyperlipidemia, 
PTSD, avascular necrosis of the hips, and GERD.  After 
examining the veteran and reviewing his medical records, the 
examiner's diagnoses included PVD, tobacco abuse, 
hypertension, and PTSD.  The examiner noted that the veteran 
had multiple risk factors for PVD, including his age, tobacco 
abuse, diabetes mellitus, hypertension, and hyperlipidemia.  
The examiner noted that the veteran had PTSD, which was not 
the cause of his hypertension nor his PVD.  He further 
indicated that the veteran's PTSD did not exacerbate his PVD.  
He noted that this opinion was based on previous studies 
evaluating the presence of cardiovascular disease as 
exacerbated by PTSD; there is a body of evidence that 
indicates despite having mild exacerbating effects on 
hypertension, there is no contribution of PTSD to the 
progression and development of PVD.  In this light, the 
examiner indicated that although he believed generally that 
PTSD could exacerbate hypertension, especially with moments 
of anxiety, all efforts should be made to control this and if 
controlled, there is no exacerbation.  In total, the examiner 
concluded that the veteran's hypertension was less likely as 
not the cause of his PVD.  In fact, the greatest 
contributions to the progression of his PVD were his age, 
tobacco abuse, diabetes mellitus, and hypertension.

Additional VA clinical records, dated from March 2005 to 
November 2006 show continued treatment for numerous 
conditions, including hypertension, PVD, diabetes mellitus, 
PTSD, and hypertrophic cardiomyopathy.  

In a December 2006 medical opinion, a VA examiner responded 
to the RO's inquiry as to whether the veteran's hypertension 
and PVD had undergone aggravation proximately due to or the 
result of his service-connected PTSD.  In that regard, the 
examiner concluded that no such aggravation had occurred.  He 
indicated that after reviewing medical records of the 
veteran's ankle brachial indices from 2003 to the present, as 
well as the carotid studies from 2004 to the present, he had 
identified no change.  Moreover, a review of blood pressure 
readings had been consistent, although elevated, with no 
indication that there was a worsening of his condition.  
Thus, he concluded that there was no connection between the 
veteran's PTSD and his ongoing hypertension and PVD.  He 
further noted that PTSD was not noted to be a primary cause 
of either hypertension or PVD.  

In a June 2007 decision, the Board denied service connection 
for hypertension and a heart condition.  

In July 2007, the veteran again underwent VA medical 
examination.  After examining the veteran and reviewing the 
claims folder, the examiner diagnosed peripheral vascular 
disease.  The examiner noted that the veteran had been 
diagnosed as having PVD in 2001, although it had likely been 
present for a number of years before that in light of the 
veteran's numerous risk factors for PVD, particularly his 
long smoking history.  The examiner further noted that the 
veteran had not been diagnosed as having diabetes mellitus 
until 2004.  Therefore, he indicated that there appeared to 
be no causal relationship between his peripheral vascular 
disease and his service-connected diabetes.  Concerning the 
aggravation issue, he indicated that the veteran had more 
overwhelming risk factors for developing peripheral vascular 
disease with diabetes being less likely one of the risk 
factors.  Therefore, he indicated that it was less likely 
that his peripheral vascular disease was aggravated by his 
service-connected diabetes mellitus.  He indicated that 
although diabetes mellitus was generally one of the risk 
factors for PVD, it was less likely in the veteran because of 
his numerous other risk factors which appeared to be 
causative, and because his diabetes appeared to be well 
controlled.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as 
cardiovascular-renal disease, may be also be established on a 
presumptive basis by showing that such a disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the 
disease is presumed under the law to have had its onset in 
service even though there is no evidence of such disease 
during the period of service.  38 C.F.R. § 3.307(a).  

In addition, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id; see also Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  The Board notes that 
section 3.310 was amended during the pendency of this appeal, 
effective October 10, 2006.  The Board has considered both 
versions of the regulation in adjudicating this appeal, but 
given the facts in this case, neither regulation results in a 
favorable decision.  See generally, Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.   

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  


Analysis

As delineated above, the veteran's service medical records 
are negative for complaints or findings of PVD.  In fact, at 
his October 1969 military separation medical examination, the 
veteran's vascular system and extremities were normal.

Likewise, the post-service medical records are negative for 
notations of PVD within the first post-service year, or 
indeed, for many years thereafter.  Rather, the condition was 
apparently not diagnosed and treated until 2001, more than 30 
years after service separation.  Based on the foregoing 
evidence, the Board finds that PVD was not present in service 
or manifest to a compensable degree within the first post-
service year.  

Although the record shows that PVD was not diagnosed in 
service or for many years thereafter, as set forth above, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). Thus, if there is 
a causal connection between the current condition and 
service, service connection may be established.  Godfrey v. 
Derwinski, 2 Vet. App. 354 (1992).  In this case, however, 
the record contains no indication, nor has the veteran 
specifically contended, that his current PVD is causally 
related to his active service or any incident therein.  Thus, 
service connection for PVD is not warranted on a direct or 
presumptive basis.  Again, the veteran has not contended 
otherwise.  

Rather, the veteran contends that his current PVD is causally 
related to or aggravated by his service-connected PTSD.  In 
order for a claimant to prevail on the issue of entitlement 
to secondary service connection, the record must contain 
medical evidence establishing a connection between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); 38 C.F.R. § 
3.310(a).  In this regard, the record contains no such 
medical evidence.  Rather, the medical evidence of record 
clearly and consistently indicates that the veteran's PVD is 
not causally related to or aggravated by his service-
connected PTSD.  

For example, at a VA arteries examination in September 2003, 
after examining the veteran and reviewing the claims folder, 
the examiner concluded that the veteran's PVD was less likely 
than not due to his service-connected PTSD.  

At a September 2005 VA medical examination, after examining 
the veteran and reviewing his medical records, the examiner's 
diagnoses included PVD.  The examiner noted that the veteran 
had multiple risk factors for PVD, including his age, tobacco 
abuse, diabetes mellitus, hypertension, and hyperlipidemia.  
The examiner noted that the veteran's PTSD had not caused or 
exacerbated his PVD.  

In a December 2006 medical opinion, a VA examiner concluded 
that the veteran's PVD had not undergone aggravation 
proximately due to or the result of his service-connected 
PTSD.  He indicated that there was no connection between the 
veteran's PTSD and his ongoing PVD.  He further noted that 
PTSD was not noted to be a primary cause of PVD.  

The Board assigns these medical opinions great probative 
weight.  These opinions were rendered by qualified medical 
professionals with expertise in the appropriate field who 
actually either examined the veteran personally and/or 
reviewed his medical records.  See Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Moreover, the examiners addressed the 
veteran's contentions and provided rationales for the 
conclusions they reached, including reference to the 
pertinent medical literature.  Finally, there is no medical 
evidence in the record on appeal which contradicts the 
conclusions of these examiners.  

The Board has considered the veteran's contentions that the 
PVD is secondary to his service-connected PTSD.  Because the 
record does not establish that he possesses a recognized 
degree of medical knowledge, however, he lacks the competency 
to provide evidence that requires specialized knowledge, 
skill, experience, training or education.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, the veteran's 
opinion does not outweigh the medical opinions discussed 
above.  

Also with respect to the issue of secondary service 
connection, the Board notes that service-connection is 
currently in effect for diabetes mellitus.  Although the 
veteran was diagnosed as having PVD long before he was 
diagnosed as having diabetes mellitus, in the September 2005 
VA medical opinion discussed above, the examiner noted that 
the veteran had numerous risk factors for PVD, one of which 
was diabetes mellitus.  

Although neither the veteran nor his attorney have contended 
that his PVD is causally related to or aggravated by his 
service-connected diabetes mellitus, given the evidence of 
record, the Board solicited an additional medical opinion to 
clarify the relationship, if any, between the veteran's PVD 
and his service-connected diabetes mellitus.  As discussed 
above, in a July 2007 VA medical opinion, after examining the 
veteran and reviewing the claims folder, the examiner 
concluded that there was no causal relationship between the 
veteran's PVD and his service-connected diabetes.  
Additionally, he concluded that the veteran's PVD had not 
been aggravated by his service-connected diabetes.  He 
explained that although diabetes mellitus was generally one 
of the risk factors for PVD, it was less likely in the 
veteran because of his numerous other risk factors which 
appeared to be causative, and because his diabetes appeared 
to be well controlled.  

Again, the Board assigns this medical opinion great probative 
weight because it was rendered by a qualified medical 
professional who based his conclusions on both an examination 
of the veteran and a review of the claims folder.  See Bloom 
v. West, 12 Vet. App. 185, 187 (1999).  Moreover, the 
examiner specifically addressed the medical question at issue 
and further provided a rationale for his conclusion.  For 
these reasons, and given the specificity of the examiner's 
conclusions regarding the relationship between the veteran's 
PVD and his diabetes mellitus, particularly on the issue of 
aggravation, the Board finds that this is the most probative 
medical opinion on this topic in the record on appeal.  

In summary, the Board finds that PVD was not diagnosed in 
service or for many years thereafter and the most probative 
evidence shows that the veteran's current PVD is not related 
to his period of active service or any incident therein, nor 
is it causally related to or aggravated by any service-
connected disability, including both PTSD and diabetes 
mellitus.  For the reasons and bases discussed above, the 
Board has concluded that the negative evidence in this case 
outweighs the evidence in favor of the veteran's claim.  The 
benefit of the doubt doctrine is not for application where 
the clear weight of the evidence is against the claim. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).




ORDER

Entitlement to service connection for peripheral vascular 
disease is denied.  




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


